Citation Nr: 0433853	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for chronic back injury 
residuals.  

3.  Entitlement to service connection for a chronic right 
knee disorder.  

4.  Entitlement to service connection for a chronic right leg 
disorder.  

5.  Entitlement to service connection for a chronic skin 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO decision which 
denied service connection for PTSD, chronic back injury 
residuals, a chronic right knee disorder, a chronic right leg 
disorder, and a chronic skin disorder, claimed as the result 
of inservice Agent Orange exposure.  

In December 2002, the veteran was afforded a hearing before a 
VA hearing officer.  In August 2004, the veteran was afforded 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

The veteran asserts on appeal that he incurred PTSD, 
residuals of a chronic back injury, a chronic right knee 
disorder, a chronic right leg disorder, and a chronic skin 
disorder secondary to his experiences while stationed in the 
Republic of Vietnam.  The veteran advances that he witnessed 
several traumatic events while serving with the Army in the 
Republic of Vietnam including: being in close proximity to an 
ammunition dump explosion at the Cam Ranh Bay, Republic of 
Vietnam, on his first day in Vietnam (August 1971); being 
subsequently trampled by fellow servicemen fleeing the 
explosion and sustaining a chronic back injury; guarding a 
docked and loaded ammunition ship; having to fire upon 
menacing Vietnamese small boats nearing the ammunition ships 
which he was guarding; coming under frequent enemy mortar and 
gun fire; and seeing individuals wounded and killed in 
combat.  He also clarified that he sustained chronic right 
knee and right leg disabilities as a direct result of his 
inservice chronic back injury, and that he had been exposed 
to Agent Orange.  

In reviewing the record, the Board observes that the 
veteran's service personnel records indicate that he arrived 
in the Republic of Vietnam in August 1971 and served as a 
security guard and a duty soldier.  VA clinical 
documentation, received in June 2004, and dated in August 
2002 and June 2003, state that the veteran was diagnosed with 
PTSD secondary to his traumatic Vietnam War-related 
experiences.  The veteran's written statements and testimony 
delineating the specific psychosocial stressors supporting 
his claim of entitlement to service connection for PTSD have 
not been submitted to the United States Armed Services Center 
for Unit Records Research (USASCURR) for verification.  

At the December 2002 RO hearing, the veteran testified that 
he had undergone Agent Orange testing which identified a 
chronic skin disorder.  Neither a VA Agent Orange evaluation, 
nor a private Agent Orange examination, is of record.  Thus, 
the VA should, with the assistance of the veteran, attempt to 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran has not been afforded a VA examination for 
compensation purposes.  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should submit the veteran's 
written statements, testimony, and any 
available information which might 
corroborate his alleged inservice 
stressors, to the USASCURR for 
verification of the claimed stressors.  

2.  The veteran should be asked to 
identify (names, addresses, dates) all 
sources of treatment for his PTSD, back 
disorder, right knee disorder, right leg 
disorder, and skin disorder, since his 
discharge from the service.  The Board is 
particularly interested in obtaining the 
results of Agent Orange testing to which 
he referred to in his December 2002 RO 
hearing.  The RO should attempt to obtain 
copies of the related medical records 
which have not previously been obtained.  

3.  If any inservice stressor is 
verified, the veteran should undergo a VA 
compensation examination to determine the 
existence and etiology of his PTSD.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  Any diagnosis of 
PTSD must be in accordance with the 
standards of DSM-IV.  If PTSD is 
diagnosed, the doctor should clearly 
identify the events which are considered 
stressors supporting the diagnosis, and 
doctor should fully explain why the 
stressors are considered sufficient under 
the standards of DSM-IV.
 
4.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for PTSD, chronic back injury 
residuals, a chronic right knee disorder, 
a chronic right leg disorder, and a 
chronic skin disorder.  In doing so, the 
RO should consider the applicability of 
38 U.S.C.A. § 1154.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the SSOC.  The veteran should 
be given the opportunity to respond to 
the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


	                        
____________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

